Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,959,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Gerulski (US 2005/0035133) teaches a dispenser for sheet material including a box (222) comprising a first panel (240), a second panel (241), a third panel (243), and two end panels (245) to form an enclosure for receiving the sheet material wherein the height of the rear wall is greater than that of the front wall (Figures 6-7); an angled panel (251) joined to a top edge of the first panel; a lid section (226) hingedly joined to a top edge of the third panel (at 229), the lid section having a portion (at 247) extending over an opening in the box for dispensing the sheet material wherein the lid having an angled portion (at 239) extending over the support wall; a cutting apparatus (24) disposed on the lid section and movable along a path along the lid section. Holden (EP 1475027) teaches an apparatus for dispensing paper sheet segments including a frictional segment (44). Chen (CA 2156643) teaches a dispenser with friction strips (231) positioned along both sides of a path of a cutter. However, none of the cited prior, singly or in combination, fairly teaches 
a plurality of discrete pointed protrusions/upstanding serrated edges engaging the fibers of the nonwoven fabric stock and gripping the nonwoven fabric for cutting with the cutter as claimed in combination with other limitations set forth in claim 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN CHOI/Primary Examiner, Art Unit 3724